DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,394,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,663,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The addition of Claim 20, filed 04/27/2022, is acknowledged and accepted.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/07/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurioka (US 2007/0217025 A1).
With respect to Claim 19, Kurioka discloses a zoom optical system (Figure 1), comprising: a first lens (L1, Figure 1) comprising a negative refractive power (¶[0078]); a second lens (L2, Figure 1) comprising a positive refractive power (¶[0078]); a third lens (L3, Figure 1) comprising a positive refractive power (¶[0079]); a fourth lens (L5, Figure 1) comprising a negative refractive power (¶[0083]); a fifth lens (L6, Figure 1) comprising a positive refractive power (L6 is bi-convex, ¶[0083]); and a sixth lens (L7, Figure 1) comprising a positive refractive power (¶[0080]) and an object-side surface thereof being convex (L7 is bi-convex, ¶[0092]), wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane (see Figure 1A), and positions of the first to fifth lenses with respect to the imaging plane are adjustable (see ¶[0077]).
With respect to Claim 20, Kurioka further discloses wherein the fourth lens comprises a convex object-side surface (see ¶[0079]).

Allowable Subject Matter
Claims 1-18 are allowed.
	The reasons for the allowable subject matter are set forth in the prior Office Action filed 03/18/2022 and Applicant's remarks on Pages 6-7, filed 04/27/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshitsugu et al (U.S. Patent Publication 2008/0297916) teaches an optical zoom system comprising six lenses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
May 07, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872